Exhibit GENERAL MARITIME CORPORATION COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES* (Expressed in thousands of United States Dollars, except ratios) Year Ended December 31, Three Months Ended March 31, 2005 2006 2007 2008 2009 2010 Fixed Charges Interest expense $ 32,400 $ 4,165 $ 25,541 $ 29,388 $ 37,344 $ 18,692 Capitalized interest 3,475 3,571 2,385 119 - - Amortized loan fees 1,968 722 959 1,089 1,724 637 Fixed Charges 37,843 8,458 28,885 30,596 39,068 19,329 Earnings Pretax operating income 212,357 156,831 44,539 29,807 (11,995 ) (9,079 ) Fixed charges 37,843 8,458 28,885 30,596 39,068 19,329 Capitalized interest 3,475 3,571 2,385 119 - - Earnings $ 246,725 $ 161,718 $ 71,039 $ 60,284 $ 27,073 $ 10,250 Ratio of earnings to fixed charges 6.52 19.12 2.46 1.97 0.69 (a) 0.53 (a) (a) For the three months ended March 31, 2010 and for year ended December 31, 2009, earnings were insufficient to cover fixed charges by $9,079 and $11,995, respectively. *As defined in Item 503(d) of Regulation S-K of the Securities Exchange Act of
